DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Herve et al. (“Herve”)(US 5,165,520) in view of Gruna et al. (“Gruna”)(US 2016/0354809) and Buchi et al. (“Buchi”)(US 6,056,108). 
Herve (fig. 1-2) teaches a system and method for removing articles from an automated processing stream comprising:
(re: certain elements of claim 16) an automated processing stream comprising a plurality of processing units including a flow diverter and configured to carry a stream of articles (fig. 1 showing various processing modules connected to diverter 20);
 a vision system (11, 12, 23) comprising at least one sensor (col. 4, ln. 58+ teaching infrared detecting barrier and multiple cameras), and
 a control system comprising at least one processor and interfacing with the automated processing stream and the vision system (fig. 2 showing circuit 16; col. 5-6),
 wherein the vision system is configured to detect positions of an article and to transmit position data to the control system (Id.), and

(re: certain elements of claim 17) comprising a first sub-stream and a second sub-stream, wherein the control system is configured to control the flow diverter to divert the article into the first sub-stream (Id.);  
(re: certain elements of claim 18) wherein the control system is configured to control the flow diverter to divert the article to the second sub-stream when the second detected position corresponds to the expected position (Id.);
(re: claim 19) a singulation unit, and wherein the flow diverter is arranged after the singulation unit with respect to a transport path of the automated processing stream (fig. 1 near 4, 10a);
(re: claim 20) wherein the expected position of the article lies within a predefined path in the automated processing stream (fig. 1 wherein expected position lies within conveyor path);
(re: claim 23) wherein the vision system comprises at least one image sensor (23, 27);
(re: claim 24) wherein the at least one image sensor comprises at least one digital camera (Id.).

(re: claims 25-30) The claimed method steps are performed in the normal operation of the combined device described below.
(re: claims 31-35) The claimed method instructions within a computer readable medium are taught in the combined device described below.


 (re: certain elements of claim 16) wherein the system is configured to remove unstable articles; and
wherein the control system is configured, to compare the expected position to a second detected position of the article, determine a deviation of the second detected position from the expected position, and control the flow diverter to divert the article based on the deviation;
(re: certain elements of claim 17) wherein the control system is configured to control the flow diverter when the second detected position deviates from the expected position;
(re: claim 21) wherein the control system is configured to calculate the expected position of the article with respect to a point in time based on a previous position of the article at a previous point in time;
(re: claim 22) wherein the control system is configured to calculate the expected position based on speed and direction of the article travelling in the automated processing stream.
Gruna, however, teaches that is well-known to configure a sorting system to use more precise position tracking and, moreover, that this type of predictive tracking allows for a more precise and thorough sorting of articles that includes removing unstable articles (fig. 2-4; para. 3, 4, 9-11, 44-69 teaching predicative modeling to track uncooperative articles and reduce sorting error, wherein a multiple position time-based determination uses a second detected position to calculate a deviation that significantly improves sorting of uncooperative articles). 
Indeed, Buchi also teaches that is it is well-known to implement a vision system to improve sorting by improved calculation of various article stable states (col. 2, ln. 65-col. 3, ln. 20; col. 7, ln. 62-col. 8, ln. 20 and col. 12, ln. 20-col. 13, ln. 35 teaching vision system that 
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Herve for the reasons set forth above.


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.

Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
March 27, 2022